Citation Nr: 9933507	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-15 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for residuals of a 
fractured collar bone.

5.  Entitlement to service connection for residuals of 
fractured ribs.

6.  Entitlement to service connection for residuals of a 
skull injury/concussion.

7.  Entitlement to service connection for residuals of a back 
injury to include disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to March 
1948.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claims of entitlement to service connection for 
bilateral hearing loss, tinnitus, headaches, residuals of a 
fractured collarbone, residuals of fractured ribs, residuals 
of a skull injury/concussion and residuals of a back 
injury/disc disease of the lumbosacral spine are not 
plausible.


CONCLUSION OF LAW

The claims for service connection for bilateral hearing loss, 
tinnitus, headaches, residuals of a fractured collarbone, 
residuals of fractured ribs, residuals of a skull 
injury/concussion and residuals of a back injury/disc disease 
of the lumbosacral spine are not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before the Board may address the merits of the appellant's 
claims it must, first be established that the claims are 
well-grounded.  In this regard, a person who submits a claim 
for VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

For reasons indicated below, the veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, headaches, residuals of a fractured collarbone, 
residuals of fractured ribs, residuals of a skull 
injury/concussion and residuals of a back injury/disc disease 
of the lumbosacral spine are not well-grounded.

Factual Background

Initially, the Board notes that the National Personnel 
Records Center (NPRC) has reported that the veteran's service 
medical records were destroyed in a July 1973 fire.  Efforts 
to reconstruct his service medical records were unsuccessful.  
Service morning reports and hospital transfer records show 
that the veteran was treated for undisclosed illnesses in 
September and October 1947.  In December 1947 the veteran was 
hospitalized for treatment of an acute conversion reaction.  
Later that month he was transferred to another hospital with 
a diagnosis of severe chronic conversion reaction and he was 
discharged in March 1948 from Walter Reed Army Hospital.  

VA treatment records, dating from March to July 1997 show 
that the veteran was noted to have left ear hearing loss in 
June 1997, that he was hard of hearing in July 1997 and was 
to be evaluated for hearing loss.  

H. P. Tutt, M.D., in a January 1998 letter, indicates that 
the veteran was first seen in October 1991 to be evaluated 
for severe right hip pain.  At that time he related a history 
of back pain of several years' duration.  Subsequently the 
veteran stated that his back pain went back 45 years to the 
time of his service and further stated that he suffered 
intermittent spells of back pain.  In 1991 the veteran 
underwent a right L5-6 discectomy and in 1992 underwent a 
follow-up operation for removal of a recurrent fragment.  Dr. 
Tutt's impression of the veteran's current condition was 
status post operative right L5-S1 discectomy with a later 
operation for recurrent fragment.  There were no signs of 
nerve root compression and the physician further opined that 
the veteran might have some joint instability as a cause of 
his persisting low back pain.  

VA treatment records, dating from August 1997 to November 
1998, show that the veteran continued to give a 50 year 
history of chronic back pain and that he was given new 
hearing aids in April 1998.  

In June 1998, formal findings indicating the unavailability 
of the veteran's service records were filed in his claims 
folder.  That same month VA notified the veteran of the 
unavailability of his service medical records and requested 
him to provide copies of any service medical records he might 
possess or advise VA where such records could be obtained.  
The veteran did not respond to this correspondence.  

During his November 1998 personal hearing, the veteran 
testified that most of his claimed disabilities were 
residuals of a beating inflicted by another soldier while the 
veteran was stationed in Germany.  After the incident, the 
veteran was taken by ambulance to a station hospital.  The 
veteran believed that his bilateral hearing loss and tinnitus 
were the result of inservice acoustic trauma.  He testified 
that he was in the artillery and was "behind the 
Howitzers."  He first noticed hearing loss and tinnitus when 
a short round exploded earlier than expected.  Since then he 
has experienced a constant ringing in his ears and hearing 
loss.  He also indicated that he had been on the rifle range 
without ear plugs to protect his ears while in service.  The 
veteran was advised by the hearing officer to get a statement 
from someone who treated his ear problems that his hearing 
problems were due to inservice noise exposure.  

The veteran also submitted statements, in November 1998, from 
his mother and two persons who had known him since his 
discharge from service.  The three stated that the veteran 
complained of back pain, severe headaches, hearing loss and 
ringing in his ears since the time of his discharge.  One of 
the friends stated that the veteran wrote home after an 
accident, indicating that he had fractured his skull, collar 
bone and back.  

In a November 1998 letter, a private hearing specialist, 
stated that studies showed that noise exposure of 85 decibels 
or greater could cause sensori-neural hearing loss and that 
in her practice, at least 50 percent of her patients had 
hearing loss due to noise exposure.

In a December 1998 statement, the National Personnel Records 
Center (NPRC)  informed the RO that there were no Surgeon 
General Records for the veteran and that fire had destroyed 
any available service medical records of the veteran.

Analysis

As noted previously, the veteran's service medical records 
are not of record.  The Court has held that, where the 
service medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board is satisfied that the evidence of record shows that 
VA has made every effort to secure service records for the 
veteran, including contacting the veteran for more 
information.

The veteran contends that he currently suffers from 
headaches, residuals of a fractured collar bone and fractured 
ribs, as well as a skull injury or concussion and back 
condition as a result of his inservice injury.  He further 
contends that he currently has bilateral hearing loss and 
tinnitus as a result of inservice acoustic trauma.  While the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Although the veteran believes he currently has tinnitus, 
headaches, residuals of a fractured collar bone, fractured 
ribs, and skull concussion, he has not provided any actual 
medical diagnoses.  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992). 

The evidence of record does indicate that the veteran 
currently has a low back disability and hearing loss; 
however, he has failed to provide competent medical evidence 
of a nexus between any current low back disability or hearing 
loss and his service or any incident therein; an essential 
element to his claim.  In this regard, as noted although 
several treatment records record the veteran's history of a 
intermittent back pain since service, evidence which is 
simply information recorded by a medical examiner unenhanced 
by any additional medical comment by that examiner does not 
constitute "competent medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, with regard to the 
November 1998 hearing specialist's letter, the Board finds 
that the submitted letter, by its own general terms, does not 
serve to establish the required competent medical evidence of 
a nexus, with respect to the veteran, between any current 
hearing loss and his exposure to acoustic trauma in service.  
See Sacks v. West, 11 Vet. App. 314 (1998).  

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of well-grounded claims for service 
connection for bilateral hearing loss, tinnitus, residuals of 
a fractured collar bone, fractured ribs, skull 
injury/concussion and back injury/disc disease of the lumbar 
spine.


ORDER

Service connection for bilateral hearing loss, tinnitus, 
residuals of a fractured collar bone, fractured ribs, skull 
injury/concussion and back injury/disc disease of the lumbar 
spine is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

